NEWMAN, Associate Judge,
concurring:
We are bound by Barkley v. United States, 455 A.2d 412 (D.C.1983), which I believe was wrongly decided. While Barkley may perhaps be limited to its facts, I think it more appropriate that it be overturned by the en banc court. I am also satisfied that failure to properly instruct as to unanimity creates a constitutional issue. See Apodaca v. Oregon, 406 U.S. 404, 92 S.Ct. 1628, 32 L.Ed.2d 184 (1972); Johnson v. United States, 398 A.2d 354, 369-70 (D.C.1979). If trial counsel had objected, the constitutional error test of Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967), would be applicable. See United States v. Gipson, 553 F.2d 453, 457 (5th Cir.1977). There being no objection in this case, I would find plain error under the test of Watts v. United States, 362 A.2d 706, 709 (D.C.1976) (en banc).